Title: To Thomas Jefferson from Nicholas Reib, 17 February 1802
From: Reib, Nicholas
To: Jefferson, Thomas


          
            Philada. Feby 17th 1802
          
          The subscriber wishes you profound health and that you may live long to the Service and as an Ornament to your Country—Your Administration being vested in Wisdom Justice & Philantropy and knowing that you are no Respecter of Person, and that truth & Justice is your Motto, he therefore trusts you will favour him in perusing and paying due Attention to these few lines.—On the 11th of Febuary 1778, An act was Passed in & by the Congress of the US. allowing each and every Artificer or Mechanic 20 Dollars pr Month besides bounty Clothing & Backration of which you will find a Copy thereof—My Account will show Clearly & Evident what my Claims to the US. are, and what I have Received in part. My Demand where $474.67. and that of my Sons $314.67.—In the Year 1782 I obtained a Certificate from the war office for $135.—In which the time of Payment was not Mentioned this Certificate the Assembly of Pennsylvania took up and Returned another in lieu thereof. after some time they annulled the same said Certificate. that the Brokers where advised to pay no more than 2/6 in a pound. as I could not Expect more than others I was under the necessity of taking 70/100 pr Month Instead of 20 Dollars.—I Received a Certificate in the year 1794 for my son of which you have also a Copy by that I was Entitled to $9.30. pr month upon which I lost $30. I also employed a man during the war in my stead who I paid 20 Dollars bounty in the presence of Cap Sholten for which I have never Received a cent State Bounty.—In Consequence of which I have frequently presented Petitions until March in the year 1794, when my whole Demand was approved & Recognised by Congress that I should Receive all that is Remaining unpaid, that is to say Months pay Bounty & Board. the Backration was Struck out which the Pennsylvania Legislature is to make good. the Approbation of my Demands you will find in the Journals of 1794. I pray you to forward me a Copy of the above aforesaid act. I could write a whole Volume of the Impropriety of Detaining the money so long. My son and myself have often been Requested to work at the Shoe making business in the Manufactory and that that was promised us, you can also observe in the Journals when we Left the Business.—I hope & pray you will gratify me with an Answer to this Address.—I am
          Sir, Your Very Humble Servt.
          
            Nicholas Reib
          
        